993 So.2d 110 (2008)
Michael BARCLAY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-0284.
District Court of Appeal of Florida, First District.
October 21, 2008.
Michael Barclay, pro se, Appellant.
Bill McCollum, Attorney General, and Thomas D. Winokur, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant has filed a rule 3.800(a) motion raising five claims. We affirm the trial court's denial of all but the claim that the trial court improperly sentenced the appellant to drug offender probation for the conviction of driving with a permanently revoked license. The trial court cannot impose drug offender probation for this offense. See Fundora v. State, 972 So.2d 296 (Fla. 1st DCA 2008). We therefore reverse and remand for the trial court to strike the imposition of drug offender probation from the appellant's sentence.
AFFIRMED IN PART, REVERSED AND REMANDED IN PART.
KAHN, VAN NORTWICK, and PADOVANO, concur.